Case 1:20-cr-00681-JPC Document 49 Filed 12/22/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
“Ye

NATALYA SHVARTS — ;
Defendant(s}.

Defendant NATALYA SHVARTS

March 34, 2020

CONSENT TO PROCEED BY
VIDEOCONFERENCE

20 ¢p.681

 

hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:

Initial Appearance/Appointment of Counsel

X

Indictment Form)

Ball/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Mfetalya Shvarts Se

Defendant's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

MATH? Wg SMV ARTS

Print Defendant's Name »

Preliminary Hearing on Felony Complaint

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of

i
4 . / / fo
‘4 Z —

Defense Counsel’s Signature

Pilctcr. SPRY

Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

j2/21(20

Date

HC

 

U.S. District Judge/U.S. Magistrate Judge
